Citation Nr: 1326838	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from August 1968 September 1970.
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which-in pertinent part, granted service connection for the hearing loss and assigned a noncompensable rating effective June 11, 2009 and denied the service connection claim.

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a Board hearing, which was scheduled for June 26, 2013.  In May 2013, however, he withdrew his request for a hearing and requested the Board decide the appeal on the evidence of record.

The Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issue of entitlement to service connection for gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss manifests at Roman Numeral Level I in each ear.  An exceptional pattern of hearing impairment has not manifested.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10., 4.31, 4.85, Diagnostic Code (DC) 6100 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and afforded him a VA examination.  The Board notes the Veteran was only afforded one examination, in February 2010.  However, in his notice of disagreement (NOD), the Veteran did not assert that the severity of his hearing loss had increased.  Moreover, the Statement of the Case (SOC) was issued a year after the examination and the Veteran still did not indicate on his Form 9, or the withdrawal of his hearing request (VA Form 21-4138) that his hearing loss had increased in severity.  Further, as noted in the Introduction, the Veteran requested the Board to proceed with his appeal.  In light of these factors, the Board finds VA met the assistance requirements of the VCAA.  Hence, the Board finds it may address the merits of the appeal without prejudice to the Veteran.   See  38 C.F.R. § 3.159(c).

Applicable Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  Id.  

VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since the effective date of the award of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In addition to the general requirements applicable to increased rating claims noted earlier, hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Analysis

The February 2010 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted that a June 2003 private audio examination revealed a mild to moderately severe mixed hearing loss bilaterally, with excellent speech recognition ability.  Hearing aids were issued.

The Veteran's audiometric examination results were as follows:

Ear
1000
2000
3000
4000
Average
Right
35
35
40
45
38.75
Left
30
30
35
40
33.75

Speech recognition was 96 percent in the each ear.  The examiner diagnosed a mild mixed hearing loss bilaterally.  Otoscopic examination revealed excessive cerumen bilaterally.  The examiner noted that the Veteran's Speech recognition ability was excellent bilaterally.

The objective findings on clinical examination show that the Veteran's hearing loss manifested at Level I in each ear.  See 38 C.F.R. § 4.85, Table VI.  Roman Numeral I intersect at the 0 percent, or noncompensable rate.  38 C.F.R. § 4.85, Table VII.  The examiner also considered the effects of the Veteran's hearing loss on daily activities, to include its occupational impact.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran indicated in his NOD that because examination occurred in a soundproof booth, the results did not reflect the real world in which he must function.  He asserted further that the booth did not realistically duplicate conversing in a loud restaurant or a meeting room, and he still had to have the words repeated several times before he understood them.  The Veteran also asserted his hearing loss made it more difficult for him to pursue his employment.

The Board notes the Veteran's assertions, but finds the examination was conducted in accordance with VA requirements.  See 38 C.F.R. § 4.85.  The Board infers the examiner considered all factors when assessing the Veteran's speech recognition.  Further, as noted in the legal requirements set forth above, the hearing loss criteria are applied mechanically.  The Board has no discretion in the way the criteria are applied.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

In light of the above, the Board is constrained to find the Veteran's bilateral hearing loss more nearly approximates the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.85, DC 6100.

Extraschedular considerations

As noted earlier, the Veteran asserts his hearing loss significantly impacts his employment.  The Board finds this assertion raises the issue of whether referral for a compensable rating on an extraschedular basis is indicated.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

Applicable Criteria

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).
The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis

The Veteran asserted he was recently informed by his supervisor that there was a problem during a meeting because of the Veteran's hearing loss.  He asserted further that his hearing loss had become a barrier to employment.  The Veteran did not provide any additional particulars of whatever problem his supervisor noted, or as what the specific barriers were.

The Board notes the Roman Numeral Levels are based on the combination of a claimant's hearing loss as determined by the puretone threshold average and speech recognition ability.  Thus, the hearing loss rating criteria describe the nature and severity of the Veteran's hearing loss disability.  Hence, it is not exceptional.  Id.  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial compensable rating higher for bilateral hearing loss is denied.


REMAND

In the February 2010 gastrointestinal examination report, the examiner opined that there was no causal connection between the Veteran's currently diagnosed gastrointestinal disorder and the symptoms for which he was treated during active service.  The Board finds the examiner's opinion requires additional explanation.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the February 2010 gastrointestinal examination.  The examiner's rationale for the negative nexus opinion was the absence of medical documentation of a chronic gastrointestinal condition for 30 years and the fact that the Veteran's currently diagnosed GERD is not related to the acute May to August 2009 gastroenteritis noted in the service treatment records.

Advise the examiner the absence of documented medical treatment, alone, is not a sufficient basis for a negative finding; and, the Veteran's lay reports of continuous symptoms are evidence that must be considered.
Ask the examiner to explain the significance, if any, of the absence of medical treatment.  The examiner is also asked to explain the reasons for the opinion that the Veteran's currently diagnosed GERD is not causally related to the 1969 symptomatology noted in the service treatment records, or otherwise causally related to active service.

In the event the examiner who conducted the February 2010 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner, or substitute examiner, advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


